                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                CEDAR RAPIDS DIVISION

 EVE NEEL,                                                           No. C18-98-LTS
                    Plaintiff,                            MEMORANDUM OPINION AND
 vs.                                                        ORDER ON DEFENDANT’S
                                                            MOTION FOR SUMMARY
 CRST EXPEDITED, INC.,                                    JUDGMENT AND MOTION TO
                                                           EXCLUDE EXPERT WITNESS
                    Defendant.

                                       ____________________

                                      TABLE OF CONTENTS


I.     INTRODUCTION ............................................................................. 2
II. PROCEDURAL HISTORY .................................................................. 2
III.        SUMMARY JUDGMENT STANDARDS.............................................. 3
IV.         RELEVANT FACTS ....................................................................... 6
     A. CRST’s Business Model .................................................................... 6
     B. CRST’s Policies Regarding Sexual Harassment and Retaliation .................... 6
     C. Michael Anderson’s Employment with CRST .......................................... 7
     D. Neel’s Employment with CRST........................................................... 9
     E. Neel’s Allegations and CRST’s Response ............................................... 9
V. DISCUSSION................................................................................. 11
     A. Sexual Harassment – Hostile Work Environment .................................... 12
       1.     CRST’s Duty to Prevent and Remedy Sexual Harassment ...................... 14
            a. CRST’s Decision to Rehire Anderson ............................................. 16

            b. CRST’s Sexual Harassment Policies and Trainings ............................. 22

     B. Retaliation .................................................................................. 25
VI.         CONCLUSION ............................................................................ 29
                               I.     INTRODUCTION
      This case is before me on a motion (Doc. No. 37) for summary judgment and a
motion (Doc. No. 40) to exclude expert report and testimony, both filed by defendant
CRST Expedited, Inc. (CRST). Plaintiff Eve Neel has filed resistances (Doc. Nos. 41,
42) to both motions and requests oral argument.       I find that oral argument is not
necessary. See Local Rule 7(c).


                       II.    PROCEDURAL HISTORY
      Neel filed administrative complaints with the United States Equal Employment
Opportunity Commission (EEOC) and the Iowa Civil Rights Commission (ICRC) on
February 26, 2018, alleging that CRST engaged in sex discrimination. On July 12, 2018,
both the EEOC and ICRC issued Right-to-Sue Letters. Neel then filed a complaint (Doc.
No. 1) with this court on September 10, 2018, asserting claims of (1) sexual harassment,
(2) retaliation and (3) aiding and abetting in discrimination against CRST, Karen Carlson
and “other presently unknown defendants.” Neel brought her claims under both Title
VII of the Civil Rights Act of 1964, as amended (42 U.S.C. §§ 2000e, et seq.) and the
Iowa Civil Rights Act (Iowa Code ch. 216). She invoked the court’s federal question
jurisdiction pursuant to 28 U.S.C. § 1331, along with supplemental jurisdiction over the
state law claims pursuant to 28 U.S.C. § 1367.
      Following discovery, but before CRST filed its motion for summary judgment,
Neel filed a motion (Doc. No. 36) to amend her complaint. The motion to amend was
granted (Doc. No. 38). In her amended complaint (Doc. No. 39), Neel dropped all
claims against individual defendants, leaving only the following claims against CRST:
      Count I       Hostile environment under federal law
      Count II      Hostile work environment under Iowa law
      Count III     Aiding and abetting in discrimination and retaliation under Iowa law
      Count IV      Retaliation under federal law


                                           2
                    III.   SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248–49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
                                             3
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376–77 (8th Cir. 1996).
       No unique summary judgment standards apply to employment discrimination
cases. Torgerson v. City of Rochester, 643 F.3d 1031, 1042–43 (8th Cir. 2011) (en banc)
(rejecting prior decisions that applied a “discrimination case exception” to the analysis
of summary judgment motions). However, as another judge of this court explained,
applying summary judgment standards to the motivation-intensive elements present in
most employment discrimination cases is not a simple task:
       Employment discrimination and retaliation, except in the rarest cases, are
       difficult to prove. They are perhaps more difficult to prove today—fifty
       years after the passage of the EPA, more than forty years after the passage
       of Title VII and the ADEA, more than twenty years after the passage of the
       ADA, and nearly two decades after the passage of the FMLA—than during
       the earlier evolution of these anti-discrimination and anti-retaliation
       statutes. Today's employers, even those with only a scintilla of
       sophistication, will neither admit discriminatory or retaliatory intent, nor
       leave a well-developed trail demonstrating it. See, e.g., Riordan v.
       Kempiners, 831 F.2d 690, 697–98 (7th Cir. 1987). Indeed, the Fifth
                                             4
       Circuit Court of Appeals recognized more than thirty-five years ago, that
       “[a]s patently discriminatory practices become outlawed, those employers
       bent on pursuing a general policy declared illegal by Congressional mandate
       will undoubtedly devise more sophisticated methods to perpetuate
       discrimination among employees.” Rogers v. EEOC, 454 F.2d 234, 239
       (5th Cir. 1971) (later relied on by the Supreme Court in Meritor Sav. Bank,
       FSB v. Vinson, 477 U.S. 57, 65–67 (1986), as one of the principal
       authorities supporting recognition of a cause of action for hostile
       environment sexual harassment under Title VII).
      My experience suggests the truth of that observation. Because adverse
      employment actions almost always involve a high degree of discretion, and
      most plaintiffs in employment discrimination and retaliation cases are at
      will, it is a simple task for employers to concoct plausible reasons for
      virtually any adverse employment action ranging from failure to hire to
      discharge. This is especially true, because the very best workers are seldom
      employment discrimination and retaliation plaintiffs due to sheer
      economics: Because the economic costs to the employer for discrimination
      or retaliation are proportional to the caliber of the employee, discrimination
      or retaliation against the best employees is the least cost effective. See,
      e.g., id. Rather, discrimination and retaliation plaintiffs tend to be those
      average or below-average workers—equally protected by Title VII, the
      ADA, the ADEA, the EPA, or the FMLA—for whom plausible rationales
      for adverse employment actions are readily fabricated by employers with
      even a meager imagination. See, e.g., id. On the other hand, it is also
      relatively easy for disgruntled former employees to claim a protected basis
      under federal and state anti-discrimination laws as a reason for their
      discharge when in fact they played no part. This is true even when the
      former employee and/or their counsel believe they did. This is what makes
      deciding these issues on a paper record daunting.
Pick v. City of Remsen, No. C13-4041, 2014 WL 4258738, at *12 (N.D. Iowa Aug. 27,
2014). While the task can indeed be daunting in an employment discrimination case,
“the focus of inquiry at the summary judgment stage ‘always remains on the ultimate
question of law: whether the evidence is sufficient to create a genuine issue of fact as to
whether the employer intentionally discriminated against the plaintiff because of [the
protected characteristic].’” Strate v. Midwest Bankcentre, Inc., 398 F.3d 1011, 1018
(8th Cir. 2005) (quoting Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328, 1336–37
(8th Cir. 1996)).

                                            5
                               IV.    RELEVANT FACTS
      The following facts are undisputed unless otherwise noted:


A.    CRST’s Business Model
      CRST is a long-haul freight transportation company with more than 3,000 drivers
at any one time. See Doc. No. 42-1 at 1. It operates by teaming two drivers per truck
so one driver may rest while the other is driving, thus allowing the truck to continue
moving without violating Department of Transportation daily limitations.         Id.   The
teamed drivers live and work in the tractor cab for extended periods of time. Id. at 2.
      When drivers join CRST, they are trained by lead drivers for a designated period
of time. Id. Student drivers are not permitted to operate a truck alone without completing
over-the-road training with a lead driver. Id. The lead driver recommends to the driver
manager whether the student should be upgraded to co-driver status. Id. CRST states
these recommendations are non-binding but Neel argues that there is no reason to believe
CRST does not accept them. Id.
      Once designated as a co-driver, the driver may team up with another driver of his
or her choosing. Id. at 3. All driving teams are supervised by a driver manager located
in Cedar Rapids, Iowa. Id. Drivers and driver managers communicate via phone, email,
and CRST’s messaging system, “Qualcomm.” Id.


B.    CRST’s Policies Regarding Sexual Harassment and Retaliation
      CRST has a written policy prohibiting sexual harassment and retaliation in the
workplace. Id. at 3. Neel denies that this policy prevents, or even effectively prohibits,
sexual harassment. Id. The policy is contained in the Handbook and Statement of Policy
(Handbook) that is distributed to drivers and home office employees, including driver
managers. Id. at 4. The policy is also covered in a dedicated session at driver orientation
when each driver is provided a stand-alone copy of the policy. Id. Neel argues, however,


                                            6
that the training, and the harassment policy in general, are ineffective and even
counterproductive. Id. at 3–7.
      The policy states that CRST “prohibits sexual harassment” and states that those
who report it “will NOT be subject to ANY form of retaliation.” Id. at 4. CRST’s Code
of Business Ethics also addresses sexual harassment by requiring immediate reporting “to
the appropriate Supervisor or Human Resources Department [HR].” Id. at 5. The
Handbook provides that “[i]f any employee believes he or she is being subjected to verbal
or physical harassment, the employee should immediately contact his or her Driver
Manager or [HR] to inform them of the situation and to request a new lead driver.” Id.
at 5. It further provides that “[a]n employee has the right to request a new driver without
fear of retaliation.    Any employee who reports any act of harassment and/or
discrimination will NOT be subject to ANY form of retaliation.” Id. All drivers sign
an acknowledgement that they have received and reviewed the Handbook, including the
policies against sexual harassment and retaliation. Id. at 6. Drivers must also certify
their understanding that employees who complain about harassment will be removed from
the harassing situation. The acknowledgment states:
       I also understand and agree that if I believe I am being subjected to
       harassment or discrimination, no matter how severe or pervasive, I will
       immediately report it to my fleet manager or to the Human Resources
       Department directly so that I may be removed from the harassing situation
       and so CRST may conduct a prompt investigation.
Id.


C.     Michael Anderson’s Employment with CRST
       Michael Anderson had three periods of employment with CRST: (1) April 30,
2014, to July 21, 2014, (2) October 8, 2015, to September 26, 2016, and (3) beginning
July 27, 2017. Id. at 8. During Anderson’s second period of employment with CRST,
his driver manager, Toby Campanelli, considered him to be very unreliable. Doc. No.
47 at 9. Campanelli states in an affidavit that other drivers told him that Anderson’s

                                            7
issues were related to a “very severe drinking problem” and that Anderson “was not fit
to return to driving.” Id. 1
                          0F




       CRST’s hiring guidelines state that an applicant is not eligible to be hired, unless
approved by senior safety management, if they have had more than three jobs in the
previous year or more than six jobs in the last three years. Id. at 3. The guidelines also
provide that “[a]pplicants cannot have already had two non-consecutive prior employment
periods with CRST.” Id. CRST admits that Anderson failed these requirements at the
time he was rehired in July 2017. Id.
       Prior to August 2019, CRST did not perform a criminal history check on potential
drivers unless an applicant disclosed a criminal conviction in his or her application. Doc.
No. 47 at 2. Certain criminal convictions would disqualify an applicant from employment
with CRST. Id. at 4. Anderson’s criminal history contained an arrest for domestic abuse
causing bodily harm, but no convictions. Id. at 3; Doc. No. 42-1 at 9.
       Anderson was certified to be a lead driver shortly after he was rehired in July
2017. Doc. No. 47 at 10. To qualify as a lead driver, a driver was required to have six
months of driving experience and no disqualifying accidents or driving citations. Id. at
4. At the time Anderson was rehired, CRST promoted drivers to be lead drivers without
conducting additional reference checks with past co-drivers or criminal history checks.
Doc. No. 47 at 4–5. Thus, CRST did not consider a potential lead’s criminal history,
employment history or prior behavior as a CRST employee in determining whether the
lead should be paired with a female student driver. Id. at 5. Lead drivers did, however,
receive additional training on sexual harassment and creating a positive work
environment. Id. During a prior term of employment, Anderson trained one female
driver, who did not report any complaints about him. Doc. No. 42-1 at 8.




1
  CRST acknowledges Campanelli’s statements in his affidavit but raises questions about the
ultimate admissibility of evidence regarding what other people told Campanelli. Id.
                                            8
D.    Neel’s Employment with CRST
      Neel began working for CRST on July 25, 2017. Doc. No. 42-1 at 7. She
acknowledges that she signed CRST’s sexual harassment policy and viewed its “positive
work environment” training – which included a video about sexual harassment and
retaliation. Id. After her orientation, Neel spoke with Anderson about being her lead
driver and he agreed. Id. at 8.


E.    Neel’s Allegations and CRST’s Response
      Neel and Anderson began their first trip together on July 29, 2017, travelling from
Iowa to California. Id. at 9. Upon beginning their next trip from California to New
York, Neel alleges that she began to smell alcohol on Anderson at times when he was
not driving. Doc. No. 47 at 13. She further alleges that Anderson began to have angry
outbursts at her and she believed he was intoxicated. Id. Neel asserts that she attempted
to advise her driver manager about Anderson’s drinking over the truck’s Qualcomm
system, but Anderson prevented her from doing so. Id. She asserts that she eventually
spoke with an unidentified driver manager about Anderson’s alleged drinking and abusive
conduct but did not have any concrete evidence of his drinking to warrant CRST’s
intervention. Id. at 14.
      Neel alleges that Anderson began to make sexual comments to her, such as
discussing the size of her breasts, on their drive from California to New York. Id. at 14.
She also alleges that Anderson was trying to get her to stay in a hotel room with him
while they stayed in New York. Id. She had her husband, who was also a driver for
CRST, speak with Anderson about her concerns and allegations. Id. at 15. Anderson
spoke with Neel’s husband, but has repeatedly denied all of her assertions regarding his
conduct. Id. at 13–14.
       On the evening of August 4, 2017, Neel and Anderson stopped at a truck stop
near Fishkill, New York, to spend the night. Doc. No. 47 at 15. Neel stayed on the
truck while Anderson left with another truck driver who had met up with him at the truck
                                            9
stop. Id. Neel alleges that Anderson became intoxicated, returned to the truck after
midnight and sexually assaulted her. Doc. No. 42-1 at 10. Specifically, she contends
Anderson tied her to the bed in the truck using the restraining seatbelt and proceeded to
forcibly rape her. Doc. No. 47 at 15. Anderson denies that this occurred but, for purpose
of its motion for summary judgment, CRST does not contest Neel’s allegations. Doc.
No. 42-1 at 10 & n.2.
      Neel further alleges that Anderson trapped her in the truck for at least a day after
the rape. Doc. No. 47 at 15. She attempted to contact CRST by sending text messages
to the student driver manager saying that Anderson had been drinking and was abusive,
but she did not report the rape. Id. The student driver manager did not receive these
messages until she returned to work a couple days later. Id. Neel alleges that after
Anderson saw her try to communicate with CRST, Anderson contacted CRST
representatives himself to say that Neel should be removed from his truck and given a
new lead driver. Id. at 15–16. Neel was then told she would be removed from the truck.
Id. CRST admits that these conversations occurred but denies that Anderson contacted
CRST only after seeing Neel try to contact supervisors. Id. Neel has not had any type
of interaction with Anderson since that time. Doc. No. 42-1 at 11.
      Neel was removed from Anderson’s truck and was placed in a hotel, at CRST’s
expense, to await a new lead driver. Id. During this time, she spoke with investigators
at CRST about her allegations regarding Anderson’s drinking and sexual harassment, but
she did not allege that he raped her. Doc. No. 47 at 16–17. She met up with a new lead
driver a few days later, who observed that Neel was experiencing great emotional
distress. Id. at 17. Neel told the driver that she had been raped and the driver believed
that she should be reunited with her husband. Id. They drove together until Neel could
be reunited with her husband in Arizona. Id. at 17. CRST paid for Neel and her
husband’s return trip to Cedar Rapids, Iowa, where they arrived approximately 8 days
after the alleged rape. Id.; Doc. No. 42-1 at 11. On August 15, 2017, three days after
arriving in Cedar Rapids, and approximately 11 days after the alleged rape, Neel reported
                                           10
the incident to CRST’s investigators for the first time. Doc. No. 42-1 at 12. She stated
that she did not report sooner because of the trauma she experienced and her fear of
Anderson. Doc. No. 47 at 17.
      After completing its investigation, CRST concluded that most of Neel’s
allegations, including her allegation of rape, could not be corroborated. Id. However,
Anderson’s lead driver certification was revoked and his driving team preference was
changed to male only. Id. He was also reissued CRST’s policies on sexual harassment.
Id.
      Neel is still employed at CRST but has not worked since August 12, 2017. Id.
She was given layover pay of $100 per day until she began receiving workers’
compensation benefits on August 28, 2017. Id. Beginning in March 2019, CRST and
Neel began a dispute over whether she should continue to receive worker’s compensation
benefits despite not submitting to CRST’s request for an independent medical
examination. Doc. No 49 at 46–59. CRST asserted that withholding the benefits pending
Neel’s submission to the medical exam was appropriate under Iowa law. Id. Neel argued
that CRST’s demands for her to see a doctor so far from home were contrary to the law
and a prior ruling in this case. Id. Ultimately, Neel was evaluated by an independent
medical examiner who opined that she was healthy enough to return to work. Id. CRST
then officially terminated Neel’s benefits. Id.


                                  V.     DISCUSSION
      As noted above, Neel asserts claims of hostile work environment sexual
harassment, retaliation, and aiding and abetting in discrimination. CRST argues that
Neel has not met her burden of showing that it should be held liable for Anderson’s
alleged acts of sexual harassment. It also argues that Neel has not established a prima
facie case of retaliation due to her failure to show that she experienced a materially
adverse employment action and that CRST had retaliatory motive. Lastly, CRST argues


                                            11
that Neel has failed to establish her aiding and abetting claim because she has failed to
show that CRST knew of or committed any wrongful act.
       In her resistance to CRST’s motion for summary judgment, Neel contests only
CRST’s arguments regarding her sexual harassment and retaliation claims. Thus, I deem
Neel to have abandoned her claim for aiding and abetting and will address her remaining
claims separately.


A.     Sexual Harassment – Hostile Work Environment
       Both Title VII and the ICRA prohibit an employer from discriminating against an
employee with respect to her compensation, terms, or conditions of employment on the
basis of sex. Sexual harassment is an actionable form of sex discrimination when it is
“sufficiently severe or pervasive to alter the conditions of the victim’s employment and
create an abusive working environment.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S.
57, 66–67, 73 (1986); McCown v. St. John’s Health System, Inc., 349 F.3d 540, 542
(8th Cir. 2003); Boyle v. Alum-Line, Inc., 710 N.W.2d 741, 746–48 (Iowa 2006). As
sexual harassment claims brought under the ICRA and Title VII are generally analyzed
in the same way, the following analysis applies to Neel’s state and federal sexual
harassment claims. See Boyle, 710 N.W.2d at 746–48.
       Courts have recognized various forms of sexual harassment in the workplace as
sex discrimination, but an employer’s ultimate liability for the harassment depends
primarily on who carried out the harassment. See Vance v. Ball State Univ., 570 U.S.
421, 428–31 (2013). When the harasser is a supervisor, the employer may be held
vicariously liable for the supervisor’s actions in certain circumstances. Id. at 428–29.
An employer is always vicariously liable “[w]hen [the] supervisor takes a tangible
employment action” in the course of harassing an employee, “such as hiring, firing,
failing to promote, reassignment with significantly different responsibilities, or a decision
causing a significant change in benefits.” Id. (quoting Burlington Indus., Inc. v. Ellerth,
524 U.S. 742, 761 (1998)). When a supervisor’s harassment does not include a tangible
                                             12
employment action, a plaintiff must show that the supervisor’s actions created a hostile
work environment. Id. at 429–30. However, an employer may avoid liability in such
circumstances if it establishes an affirmative defense, known as the Ellerth-Faragher
defense, by showing “(1) that it exercised reasonable care to prevent and promptly correct
any harassing behavior and (2) that the plaintiff unreasonably failed to take advantage of
any preventive or corrective opportunities that were provided.” Id. at 430.
       When the harasser is a co-worker, an employer is liable only if it “was negligent
with respect to the offensive behavior.” Id. at 427. Thus, to establish a co-worker hostile
work environment claim, a plaintiff must show (1) that the co-worker’s actions created a
hostile work environment and (2) that the employer’s “negligence le[d] to the creation or
continuation of [the] hostile work environment.” Id. at 446. In this context, negligence
means that “the employer knew or reasonably should have known about the harassment
but failed to take remedial action.” Id. To fulfill its duty to remedy sexual harassment
in the workplace, an employer is obligated to take action that is “reasonably calculated
to stop the harassment.” Engel v. Rapid City Sch. Dist., 506 F.3d 1118, 1125 (8th Cir.
2007) (quoting Carter v. Chrysler Corp., 173 F.3d 693, 702 (8th Cir. 1999)); Boyle, 710
N.W.2d at 747.
       Anderson was Neel’s lead driver at the time of the alleged sexual harassment and
rape. Under binding Eighth Circuit case law, Anderson was therefore Neel’s co-worker,
not a supervisor. E.E.O.C. v. CRST Van Expedited, Inc., 679 F.3d 657, 684 (8th Cir.
2012) (“CRST’s Lead Driver is not a supervisory employee.”); see also Vance, 570 U.S.
at 450 (“[A]n employee is a ‘supervisor’ for purposes of vicarious liability under Title
VII if he or she is empowered by the employer to take tangible employment actions
against the victim.”). Accordingly, to establish her hostile work environment claim,
Neel must show:
       (1) that she is a member of a protected group; (2) that she was the subject
       of unwelcome sexual harassment; (3) that a causal nexus existed between
       the harassment and protected group status; (4) that harassment affected a
       term, condition, or privilege of employment; and (5) that her employer
                                            13
       knew or should have known of the harassment and failed to take prompt
       and effective remedial action.
Hales v. Casey’s Mktg. Co., 886 F.3d 730, 735 (8th Cir. 2018).


       1.      CRST’s Duty to Prevent and Remedy Sexual Harassment
       In seeking summary judgment, CRST contests only the fifth element of Neel’s
hostile work environment claim. 2   1F   That element involves two questions: (1) whether
CRST knew, or should have known, about the alleged harassment and (2) whether
CRST’s actions were negligent based on what it knew or should have known. Typically,
hostile work environment claims arise from the cumulative impact “of separate acts that
collectively constitute one ‘unlawful employment practice.’” Engel v. Rapid City Sch.
Dist., 506 F.3d 1118, 1123–25 (8th Cir. 2007) (quoting Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 117 (2002)). Thus, in most cases, employers are found negligent
and liable only if they failed to provide appropriate remedies once they had actual or
constructive knowledge of harassment that had already occurred. Id.
       Of course, this is not a typical harassment case. Here, the alleged hostile work
environment arose from a single, extremely severe act of harassment based on sex: rape.
How an employer responds to a reported rape is certainly important to the issue of its
liability, going forward, for the creation or maintenance of a hostile work environment.
An employer’s failure to respond, or an inadequate response, would intensify the hostile
work environment created by the rape by essentially condoning such actions.                   See
Faragher v. City of Boca Raton, 524 U.S. 775, 789 (1998). However, no response to a
rape – no matter how effectively it condemns the act or prevents future instances of sexual

2
  Neel meets the first element. And while Anderson has denied raping Neel, CRST assumes that
Neel’s allegations are true for purposes of its motion and, thus, does not challenge the second or
third element of her claim. Doc. No. 37-1 at 6 n.1. CRST also agrees that rape is sufficiently
severe to meet the fourth element of her claim. Id. at 12 n.2; see Todd v. Ortho Biotech, Inc.,
138 F.3d 733, 736 (8th Cir.), reversed on other grounds, 525 U.S. 802 (1998); see also Rene
v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1066 (9th Cir. 2002) (“The most extreme form of
offensive physical, sexual conduct—rape—clearly violates Title VII.”).
                                               14
harassment against the victim – changes the fact that the victim suffered the most severe
form of sexual harassment imaginable.       If an employer’s negligence results in an
employee being raped by a co-worker, it cannot escape liability just because it takes
prompt remedial action after the fact. Vance, 570 U.S. at 446 (“[A]n employer will
always be liable when its negligence leads to the creation or continuation of a hostile
work environment.”).
      Thus, I must evaluate CRST’s actions to prevent Neel’s rape from occurring rather
than what CRST did to remedy it. See Faragher, 524 U.S. at 805–06 (“Although Title
VII seeks ‘to make persons whole for injuries suffered on account of unlawful
employment discrimination,’ its ‘primary objective,’ like that of any statute meant to
influence primary conduct, is not to provide redress but to avoid harm.” (citation
omitted)); Erickson v. Wis. Dep’t of Corr., 469 F.3d 600, 604–006 (7th Cir. 2006)
(rejecting argument that an employer’s duty to address sexual harassment begins only
when it has actual notice of prior acts of sexual harassment because an employer has a
duty to “tak[e] reasonable steps to prevent harassment once informed of a reasonable
probability that it will occur”); Paroline v. Unisys Corp., 879 F.2d 100, 107 (4th Cir.
1989) (“In a hostile environment case under Title VII, we will impute liability to an
employer who anticipated or reasonably should have anticipated that the plaintiff would
become a victim of sexual harassment in the workplace and yet failed to take action
reasonably calculated to prevent such harassment.”), opinion vacated in part on other
grounds on reh’g, 900 F.2d 27 (4th Cir. 1990); Hush v. Cedar Fair, L.P., 233 F. Supp.
3d 598, 605 (N.D. Ohio 2017) (“In this case, involving as it did a single incident of
sexual harassment, the ‘appropriate’ action was not ‘remedial’ or ‘corrective,’ but rather
preventative. This does not require actual foreknowledge; instead, it calls for attentive
foresight.”). But see McCurdy v. Ark. State Police, 375 F.3d 762, 773 (8th Cir. 2004)
(employer was not liable for supervisor’s single incident of harassment under a negligence
theory in case where supervisor touched plaintiff’s breast and made sexual comments
because the employer took quick and effective action to prevent future instances of
                                           15
harassment). In other words, the question of CRST’s negligence – and thus its liability
– depends on whether its actions, based on what it knew or should have known, were
reasonably calculated to prevent severe forms of sexual harassment, such as Neel’s rape,
from occurring in its workplace.
       Neel argues that CRST was negligent in two ways. First, she argues that CRST
negligently hired Anderson, certified him as a lead driver and assigned him a female
driver. Id. at 14–17. She also argues that CRST was negligent because its policies,
trainings, reporting mechanisms and remedial procedure for sexual harassment were
inadequate to prevent sexual harassment and heedlessly discouraged women from
reporting sexual harassment. Id. at 17–19. I will analyze these arguments separately.


              a.     CRST’s Decision to Rehire Anderson
       Neel’s central argument regarding CRST’s choice to employ Anderson as a lead
driver is that CRST failed to take appropriate precautions to prevent Anderson from
raping her. Doc. No. 42 at 14–17. She argues that Anderson was an alcoholic, had a
criminal history of violence towards women and was not qualified to be a lead driver.
Id. Much of this information, Neel argues, would have been discovered had CRST
performed adequate background and criminal history checks before hiring Neel as a lead
driver. Id. at 15. Thus, because (1) the employment environment for female drivers at
CRST already creates a high risk of sexual harassment or assault and (2) Anderson posed
an even greater risk of sexual harassment, CRST should not have hired Anderson or
certified him to be a lead driver. Id.
      CRST’s response focuses on its knowledge at the time it rehired Anderson in 2017.
Doc. No. 37-1 at 15–18. It argues that it addressed the known general risks of sexual
harassment for drivers by providing its employees with a sexual harassment policy and
training. Id. at 15. It also argues that it cannot be held liable for Anderson’s actions
because it had no reason to suspect that he would harass or rape Neel or other female
employees. Id. at 16–17. Anderson had worked for CRST previously, had trained a
                                          16
female driver, and had never been accused of sexual harassment. Id. at 16. CRST
counters Neel’s arguments regarding Anderson’s criminal history by arguing that its
policy at the time – conducting a criminal history check only if an applicant disclosed a
criminal conviction – was sufficient. Id. Even if it had checked Anderson’s criminal
history, CRST argues that the existence of a single prior arrest (but not conviction) for
domestic assault would not have provided a basis for it to anticipate that Anderson posed
a threat of rape to a fellow employee while on the job. Id. at 16–17.
       To properly analyze this issue, it is important to first determine what CRST knew
about Anderson, actually or constructively, at the time it rehired him. The issue then
becomes whether that knowledge provided reasons for CRST to anticipate that Anderson
was more likely to harass or assault a fellow employee such that it had a heightened duty
to prevent him from doing so. See Dewey v. Chertoff, 416 F. Supp. 2d 661, 673 (N.D.
Iowa 2006) (plaintiff failed to establish employer’s liability because she failed to provide
“any evidence that there was any basis for the [employer] to anticipate, i.e., from which
it ‘should have known,’ before it happened, that such harassment was likely.”); see also
Restatement (Second) of Agency § 213 (“A person conducting an activity through
servants or other agents is subject to liability for harm resulting from his conduct if he is
negligent or reckless: . . . (b) in the employment of improper persons or instrumentalities
in work involving risk of harm to others . . . or (d) in permitting, or failing to prevent,
negligent or other tortious conduct by persons, whether or not his servants or agents,
upon premises or with instrumentalities under his control.”).
       At the time it rehired him, CRST knew that it had employed Anderson twice
before. Doc. No. 42-3 at 83. It also knew that Anderson failed to meet some of its
hiring guidelines, though the record is unclear how this affected CRST’s decision-making
process. There is evidence from Toby Campanelli, Anderson’s manager during his
second period of employment, that Anderson was very unreliable and frequently failed
to report to work. Id. at 85. When Campanelli asked other drivers about Anderson’s
behavior, he was told that Anderson had a very severe drinking problem. Id. at 86.
                                             17
Viewing this evidence in a light most favorable to Neel – and setting aside questions
about its admissibility – CRST had, at the very least, constructive notice that Anderson
had been an unreliable driver who may have abused alcohol. See Sandoval v. Am. Bldg.
Maint. Indus., Inc., 578 F.3d 787, 801 (8th Cir. 2009) (constructive notice generally
exists when an employee has provided information to management level personnel).
CRST also knew it was rehiring Anderson despite the fact that he did not meet some of
its hiring guidelines.
         While these facts certainly lead one to question why CRST decided to rehire
Anderson, that is not the question here. To create a basis for negligence, Neel must show
that knowledge of these facts gave CRST reason to anticipate that Anderson presented a
likely threat of sexual harassment or assault to its female employees. Neel has failed to
do so.
         Anderson’s past issues when employed by CRST did not give CRST any reason
to anticipate that he posed a likely threat of sexual harassment or rape to its employees.
Anderson’s history of unreliability would certainly provide notice of the likelihood of
future unreliability, but not a risk of sexual assault. Additionally, the fact that an
employee has had struggles with alcohol outside of work does not compel the conclusion
that he or she is more likely to sexually harass or assault a co-worker at work. Neel has
provided no evidence showing that CRST had knowledge that Anderson had ever
consumed alcohol while on the job. Campanelli’s affidavit does not say that other drivers
reported that Anderson was intoxicated while he was on duty. Indeed, the affidavit
implies that other drivers reported Anderson’s struggles with alcohol only in response to
questions about why he was unreliable and often failed to show up, not about any issues
with alcohol while he was actually on duty. Additionally, during his employment as a
driver at CRST and elsewhere, Anderson was subject to drug and alcohol testing. Doc.
No. 37-3 at 61–63. There is no evidence that Anderson ever failed a work-related alcohol
or drug test.


                                           18
       Neel claims that Anderson drank alcohol while in the truck in the days leading up
to her rape. Such allegations, combined with CRST’s knowledge of Anderson’s prior
issues with alcohol, would likely have put CRST on notice that Neel faced a greater risk
of sexual harassment or assault. However, it is undisputed that CRST did not have
knowledge of these allegations before the rape because Neel did not adequately report
them. Thus, while this scenario may be relevant to whether CRST’s reporting practices
were adequate, it does not show that CRST knew, or should have known, that Anderson
was more likely to sexually assault Neel.
       The record does not reveal any other basis for CRST to anticipate, based on its
actual or constructive knowledge at the time, that Anderson posed a threat of sexual
harassment or assault to its female drivers.         During Anderson’s prior terms of
employment, CRST had received no complaints against him from prior co-drivers.
Anderson had driven with and trained at least one female student, who raised no
complaints. The lack of prior issues with Anderson indicates that CRST had no reason
to anticipate that he posed a threat of sexual harassment or rape in the future. See Sellars
v. CRST Expedited, Inc., 385 F. Supp. 3d 803, 833 (N.D. Iowa 2019) (“[T]he law does
not require an employer to anticipate the misconduct of its employees when those
employees have given no indication that they would engage in misconduct.”).
       Neel’s second argument is that CRST was negligent because it should have known
that Anderson posed a threat to its female drivers because of his criminal history. She
asserts that such knowledge would have prevented CRST from hiring Anderson, making
him a lead driver or, at the very least, assigning him female drivers.
       Before evaluating how Anderson’s criminal history may have affected CRST’s
duty to act, it is important to determine the extent of CRST’s duty to learn more about
his criminal history to begin with. In Iowa, outside a few statutorily specified fields of
business, employers do not have a general duty to check an applicant’s criminal history.
See, e.g., Iowa Code Ann. § 135C.33. However, an employer may have a duty to
perform a criminal history check if it is standard practice in its industry.            Cf.
                                            19
Benninghoven v. Hawkeye Hotels, Inc., 902 N.W.2d 593, 2017 WL 2684351, at *2 (Iowa
Ct. App. 2017) (noting that background checks are standard practice in the hospitality
industry). An employer may also have a duty to learn the criminal history of applicants
if hiring someone who has a history of certain crimes would raise the probability of harm
to its employees or clients based on the nature of its work environment. See Erickson,
469 F.3d at 604–05 (“The greater the potential injury to the employee, the greater care
the employer must take.”); see also Benninghoven, 2017 WL 2684351, at *2 (criminal
history checks have become standard practice in the hospitality industry due to
employees’ close interactions with hotel guests and their possessions).
       CRST does not specifically address whether it had a duty to investigate its
applicants’ criminal histories, but it did have a policy on the matter at that time. CRST’s
application materials required applicants to report if they had ever been convicted of a
crime or had any criminal charges pending. If an applicant responded in the affirmative,
CRST would perform a criminal history check. Anderson’s application with CRST
reported that he had no criminal convictions or pending criminal actions, and there is no
evidence in the record that these assertions were false. Thus, CRST did not investigate
his criminal history.
       Neel has provided evidence that Anderson was arrested and charged with domestic
abuse in August 2015, though the charge was dropped a few days later. The record also
shows that a woman who had not been involved in the domestic abuse incident had once
obtained a restraining order against Anderson. Neel contends that CRST should have
had knowledge of these acts by performing a criminal history check, as some of
Anderson’s other employers in the trucking industry had done. She argues that because
these incidents showed Anderson was prone to violence towards women, CRST was
negligent because it would not have allowed Anderson to train female drivers had it
known of these incidents.
       I disagree with Neel’s arguments on two grounds. First, whatever the extent of
CRST’s duty to investigate its applicants’ criminal histories may be, its policy at the time
                                            20
it hired Anderson met its standard of care as a matter of law. When the basis of an
employer’s liability for a sexual harassment claim is negligence, the employer’s standard
of care is that its actions must be “reasonably calculated to stop the harassment.” Engel,
506 F.3d at 1125. While this standard is typically used to determine whether an employer
was negligent in responding to complaints of sexual harassment, there is no reason this
standard should not carry over to determining whether an employer was negligent in
preventing an extremely severe, single incident of sexual harassment from occurring.
Thus, CRST’s duty was to have and carry out a background check policy that was
reasonably calculated to stop the type of harm here (severe forms of sexual harassment
or assault, such as rape). CRST’s policy of requiring applicants to report all convictions
or pending actions for crimes – and conducting a more thorough review upon learning of
a criminal record – sufficiently did so. CRST was not negligent on this ground.
      Second, even if there was a genuine issue as to whether CRST should have
conducted a criminal history search on Anderson, I find that his criminal history would
not have given CRST reason to anticipate that he was likely to rape a female co-driver.
While a dismissed charge for domestic battery, along with a restraining order, may reveal
that Anderson struggled in some of his personal relationships with women, they do not
give rise to a reasonable prediction that he would sexually harass or rape a female co-
worker. The law generally does not consider an arrest to be an appropriate basis for
finding a propensity to perform a certain act again in the future. See United States v.
Woolbright, 831 F.2d 1390, 1398 (8th Cir. 1987). Likewise, evidence of a restraining
order against Anderson does not prove that he did anything criminal, nor would it give
CRST reason to anticipate that Anderson posed a threat of sexual assault to female
employees. In fact, there is no evidence that the restraining order would have even
appeared on any criminal history report CRST could have obtained.
      In short, Neel has not provided sufficient evidence to show that there is a genuine
issue as to whether CRST knew, or should have known, that Anderson posed a risk of
sexual assault to its female employees. Its knowledge regarding Anderson’s prior periods
                                           21
of employment and potential issues with alcohol did not give CRST reason to anticipate
that Anderson would sexually assault a female co-driver. Further, CRST’s application
process at the time it hired Anderson was reasonably calculated to discover applicants
who had a history of criminal acts and to address risks they may have posed to fellow
employees. Even if CRST should have investigated further, there is no evidence that it
would have discovered additional information raising a reasonable concern that Anderson
would harass or rape a female co-worker.


      b.     CRST’s Sexual Harassment Policies and Trainings
      Neel also argues that CRST was negligent because its policy was insufficient to
prevent sexual harassment and discouraged women from reporting it. Doc. No. 42 at
17. As before, analyzing this argument involves determining (1) what CRST knew or
should have known regarding the general risks of sexual harassment and assault in its
workplace and (2) whether its policies and trainings were reasonably calculated to address
those risks and prevent harassment. Neither party contends that CRST did not know the
risks of sexual harassment that female drivers face. Instead, the parties disagree about
whether CRST’s actions were adequate in addressing those risks.
      Neel contends that CRST’s policies and training discouraged reporting sexual
harassment and that female drivers ultimately had “no means for notifying CRST of
harassment without increasing the risk of danger to the victim of the harassment.” Id.
She has also submitted an affidavit from Justine Tinkler, Ph.D., a professor at the
University of Georgia, who evaluated CRST’s sexual harassment policy and training
materials. Doc. No. 42-2 at 4–5; Doc. No. 42-3 at 59–64. Dr. Tinkler opined that
CRST’s policies, procedures and practices were generally an ineffective means of
preventing harassment and even indirectly encouraged it in some ways. Doc. No. 42-2
at 4–5; Doc. No. 42-3 at 59–64.
      CRST argues that its policies and trainings were sufficiently comprehensive to
satisfy its obligation to prevent and remedy sexual harassment in its workplace. Doc.
                                           22
No. 37-1 at 13. It contends that its policies have been found adequate by the Eighth
Circuit in prior cases and there is no reason to deviate from those findings here. Id. at
17. In response to the affidavit from Justine Tinkler, CRST has filed a motion to exclude
it as irrelevant and unnecessary. Doc. No. 40.
      Before proceeding to discuss whether CRST’s policies and training constituted
negligence in regard to Neel’s rape, I find it important to address the issue of Dr.
Tinkler’s affidavit, as she is an expert who has opined on whether CRST’s policies and
trainings prevent sexual harassment. CRST argues that her opinion should be excluded
because it is irrelevant. Doc. No. 40-2 at 5–8. Specifically, it argues that prevention of
sexual harassment is relevant only to the Ellerth-Faragher affirmative defense in relation
to an employer’s vicarious liability for supervisor harassment. Id. CRST contends that
because this case deals with direct liability for negligence, not vicarious liability, the
court should exclude Dr. Tinkler’s opinion. Id.
      It is true that this case does not involve the Ellerth-Faragher defense. However,
contrary to CRST’s assertions – and as discussed previously – CRST’s actions to prevent
severe forms of sexual harassment, such as rape, are at issue here. Thus, Dr. Tinkler’s
opinion cannot be excluded solely on the basis of relevance.
      Federal Rule of Evidence 702, which governs the admission of expert testimony,
states a qualified expert may testify “in the form of an opinion or otherwise” if:
      (a) the expert’s scientific, technical, or other specialized knowledge will
      help the trier of fact to understand the evidence or to determine a fact in
      issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the facts of
      the case.

Fed. R. Evid. 702. Expert testimony must be both relevant and reliable. Weisgram v.

                                            23
Marley Co., 169 F.3d 514, 517 (8th Cir. 1999), aff’d, 528 U.S. 440 (2000).
      Here, I find that the admissibility of Dr. Tinkler’s opinion is not relevant to the
outcome of CRST’s motion for summary judgment. Dr. Tinkler opines that CRST’s
policies create, or at least fail to adequately remedy, an environment that effectively
tolerates sexual harassment. The opinion contains a general analysis of how CRST’s
policies and procedures measure up to scholarly findings and focuses on the general
efficacy of CRST’s efforts to eliminate sexual harassment in its workplace in light of
those findings. Such an opinion would be relevant to the Ellerth-Faragher defense to
vicarious liability, as employers must show that their efforts to prevent harassment are
both reasonably designed and reasonably effective. Stricker v. Cessford Const. Co., 179
F. Supp. 2d 987, 1006–07 (N.D. Iowa 2001).
      As noted above, however, this case involves co-worker harassment, making the
Ellerth-Faragher defense irrelevant. Instead, the basis for liability is negligence. Under
a negligence analysis, even an employer’s policies and actions that fail to prevent
“harassment can still be adequate if [they are] reasonably calculated to do so.” Engel,
506 F.3d at 1125. Typically, the question of an employer’s negligence focuses on what
it does after an act of sexual harassment occurs. Here, however, it is the extreme, single
act of rape that justifies an increased focus on preventative measures as opposed to the
more-typical focus on remedial actions. To avoid liability, CRST’s policies and training
procedures must be reasonably calculated, based on its knowledge of the work
environment for female drivers, to protect female employees from severe forms of sexual
harassment, such as rape. Even if I consider Dr. Tinkler’s opinion to be part of the
summary judgment in this case, I find that CRST’s policies and trainings satisfied that
burden as a matter of law.
      CRST was aware that female drivers were at risk of sexual harassment, including
sexual assault, due to the nature of its driver system. As discussed above, CRST had a
policy that was reasonably calculated to discover specific employees who may pose a risk
of sexual harassment or assault to other employees. It also had a written policy regarding
                                           24
sexual harassment that it disseminated to all employees and provided some training on
the matter. Materials provided to employees gave instructions about who to call when
experiencing sexual harassment and promised that a driver could be assigned a new co-
driver without fear of retaliation. Employees were made aware that they would be
immediately removed from a harassing situation for their protection and to allow for an
investigation. Most tellingly, there is no evidence that any CRST employee could have
reasonably believed that CRST tolerated or permitted sexual assault or rape.
          Neel has not provided sufficient evidence to show that CRST’s policies and
trainings were not reasonably calculated to prevent severe forms of sexual harassment.
Dr. Tinkler’s opinion provides little, if any, insight on the likelihood that a female CRST
driver will be sexually assaulted by a male co-worker or the ways that CRST’s policies
and training affect that likelihood. The record, including Dr. Tinkler’s opinion, does not
generate a genuine issue of material fact on the issue of whether CRST’s policies and
training practices increased the likelihood, or at least tolerated a high likelihood, that
female drivers would be raped.
          For the foregoing reasons, Neel has failed as a matter of law to establish her sexual
harassment claims under federal and Iowa law. This does not, of course, suggest that
Anderson’s alleged conduct was anything other than despicable. The question is whether
CRST is liable for that alleged conduct. Under the legal standards I must apply, it is
not. 3
     2F




B.        Retaliation
          Neel asserts retaliation claims under the ICRA and Title VII. Both statutes prohibit
an employer from retaliating against an employee who has engaged in a protected activity.
See Hunt v. Nebraska Pub. Power Dist., 282 F.3d 1021, 1028 (8th Cir. 2002). Protected

3
  Because I have found that the outcome is the same with or without Dr. Tinker’s opinions, I
will deny CRST’s motion to exclude those opinions and consider them to be part of the summary
judgment record.
                                               25
activities include opposing an act of unlawful discrimination or participating in an
investigation into unlawful discrimination.       Id.   When a plaintiff relies on indirect
evidence of retaliation in asserting his or her claim, as is the case here, the claim is
analyzed under the McDonnell Douglas burden-shifting framework. See Fiero v. CSG
Sys., Inc., 759 F.3d 874, 880 (8th Cir. 2014).
       Under the McDonnell Douglas framework, a plaintiff must first show a prima facie
case of retaliation. Id. at 577–78; see also Hawkins v. Grinnell Reg’l Med. Ctr., 929
N.W.2d 261, 268 (Iowa 2019). The burden then shifts to the defendant, who must
articulate a legitimate, non-discriminatory reason for its action. Young, 754 F.3d at 577–
78. If the defendant does so, the burden shifts back to the plaintiff to show that the reason
for the defendant’s actions is a pretext for unlawful discrimination.         Id.; see also
McCullough v. Univ. of Arkansas for Med. Scis., 559 F.3d 855, 860 (8th Cir. 2009).
       To establish a prima facie case of retaliation under Title VII, a plaintiff must
present evidence that (1) he or she engaged in a protected activity, (2) an adverse
employment action was taken against him or her and (3) a causal connection exists
between the two. Barker v. Missouri Dep’t of Corr., 513 F.3d 831, 834 (8th Cir. 2008);
Thompson v. Bi–State Dev. Agency, 463 F.3d 821, 826 (8th Cir. 2006). Except with
regard to the causation element, the elements of a retaliation claim under the ICRA are
similar. Compare Boyle v. Alum-Line, Inc., 710 N.W.2d 741, 750 (Iowa 2006), with
Musolf v. J.C. Penney Co., Inc., 773 F.3d 916, 918 (8th Cir. 2014). The federal statute
requires a higher causation standard for retaliation claims than for discriminatory
discharge claims. Haskenhoff v. Homeland Energy Sols., LLC, 897 N.W.2d 553, 584
(Iowa 2017). “Title VII retaliation claims require proof that the desire to retaliate was
the but-for cause of the challenged employment action.” Univ. of Tex. Sw. Med. Ctr. v.
Nassar, 570 U.S. 338, 352 (2013). In other words, the plaintiff must show the protected
conduct was a determinative, not just motivating, factor in the employer’s decision. Van
Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1148 (8th Cir. 2008); see also Wright v.
St. Vincent Health Sys., 730 F.3d 732, 737 (8th Cir. 2013). By contrast, to prove
                                             26
causation under the ICRA, the plaintiff must show that the protected conduct was a
“motivating factor” in the employer’s adverse employment decision. Haskenhoff, 897
N.W.2d at 635–37; see also Johnson, 912 N.W.2d at 855 (summarizing the multiple
opinions in Haskenhoff and concluding that the motivating factor standard now applies to
retaliation claims just as it does to discriminatory discharge claims).
       CRST contests only whether Neel has met the second and third elements of the
prima facie case, showing an adverse employment after the protected activity and a causal
connection between the two. The adverse employment actions that Neel says she suffered
are (1) employees at CRST insulted her and accused her of lying about Anderson, (2)
CRST repeatedly requested that she return to work before she was ready, (3) CRST
refused to authorize medical treatment she required and (4) CRST unreasonably
suspended her workers’ compensation benefits. 4  3F




       To demonstrate an adverse employment action, a plaintiff must show “that a
reasonable employee would have found the challenged action materially adverse, which
in this context means it well might have dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Burlington Northern & Santa Fe Railway Co. v.
White, 548 U.S. 53, 67 (2006). However, the Eighth Circuit has repeatedly emphasized
that alleged adverse employment actions must go beyond petty slights, minor annoyances
and conflict with co-workers to produce some injury or harm. Garrison v. Dolgencorp,
LLC, 939 F.3d 937, 943 (8th Cir. 2019); AuBuchon v. Geithner, 743 F.3d 638, 644 (8th
Cir. 2014); Sutherland v. Missouri Dep’t of Corr., 580 F.3d 748, 752 (8th Cir. 2009).
       Neel’s first two assertions do not qualify. Although her co-workers’ insults and
supervisors’ demands to return to work may have been upsetting and annoying, they did
not produce any harm or injury sufficient to rise to the level of an adverse employment
action. Neel has not provided sufficient evidence to show the extent or severity of these

4
  Neel asserted additional adverse employment actions in her complaint but does not reassert
them in her resistance to CRST’s motion for summary judgment. Doc. No. 1 at 11–14. I will
consider only those addressed in her resistance.
                                            27
actions or how they would have dissuaded a reasonable worker from raising complaints
of discrimination.
       The third and fourth claimed adverse employment actions pose more difficult
questions. There is little evidence regarding CRST’s alleged refusal to authorize medical
treatment and the workers’ compensation issue appears to involve a genuine legal dispute.
Nonetheless, because Neel has failed to provide sufficient evidence that these actions
were causally related to her complaints of sexual harassment, I will assume that they
constitute adverse employment actions.
       The causation element of a retaliation claim may be established in many ways,
including “evidence of discriminatory or retaliatory comments” or evidence of “a pattern
of adverse action or escalating adverse actions after the protected activity.” Orluske v.
Mercy Med. Ctr.-N. Iowa, 455 F.Supp.2d 900, 922 (N.D. Iowa 2006). The timing of
events, alone, may be sufficient to create an inference of retaliation, but the Eighth Circuit
has typically required more than a close temporal connection to establish a retaliation
claim or show that the employer’s stated legitimate reason was pretext. Wright, 730 F.3d
at 738–39. An unsupported, self-serving allegation that an employer’s decision was based
on retaliation cannot establish a genuine issue of material fact. Jackson v. United Parcel
Serv., Inc., 643 F.3d 1081, 1088 (8th Cir. 2011).
       Neel has failed to provide evidence that ties CRST’s alleged refusal to authorize
medical care and decision to suspend her workers’ compensation benefits to her
complaints of sexual harassment. Neel has not shown evidence of discriminatory or
retaliatory comments or acts from the decisionmakers in these actions. Indeed, she has
done little more than argue that these actions are topically related to her harassment
complaints, as they are part of the ongoing relationship between herself and CRST on the
matter. If Neel is correct that CRST wrongfully suspended her workers’ compensation
benefits, the evidence she has provided shows that the suspension was due to a dispute
about her eligibility, not to the fact that she engaged in a protected activity. There is
nothing but speculation to support Neel’s allegation that her complaints to CRST
                                             28
regarding Anderson motivated CRST, in whole or in part, to suspend her workers’
compensation benefits almost two years after such benefits began.
      In short, Neel has failed to establish a prima facie case of retaliation under federal
and Iowa law because she has not produced evidence of a causal connection between her
protected activities and any adverse employment action. CRST is entitled to summary
judgment on the retaliation claims.


                                 VI.    CONCLUSION
      For the foregoing reasons:
      1.     CRST’s motion (Doc. No. 37) for summary judgment is granted as to all
claims.
      2.     CRST’s motion (Doc. No. 40) to exclude expert witness is denied.
      3.     Because this order disposes of all claims, this action is hereby dismissed
and judgment shall enter in favor of CRST and against Neel.
      4.     The trial of this case, currently scheduled to begin April 27, 2020, is hereby
canceled.
      5.     The Clerk of Court shall close this case.


      IT IS SO ORDERED.
      DATED this 3rd day of March, 2020.




                                                 __________________________
                                                 Leonard T. Strand, Chief Judge




                                            29
